Citation Nr: 0906008	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO. 04-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in November 
2007.


FINDING OF FACT

Hepatitis C was not manifested during the Veteran's active 
duty service or for many years after separation from service, 
nor is hepatitis C otherwise related to such service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for Hepatitis C are not met. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2004, August 2004, March 2006 and October 2008 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims. The letters also advised the Veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until the March 
2006 and October 2008 letters. However, the Veteran was not 
prejudiced from this timing error because the Veteran's claim 
was readjudicated in the December 2008 supplemental statement 
of the case. Moreover, in light of the denial of the service 
connection claim in this appeal, the question as to which 
disability rating and effective date to assign has been 
rendered moot. Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical records, VA treatment 
records, lay statements, and VA examination reports. The 
Board finds the record as it stands includes sufficient 
competent evidence to decide this claim. See 38 C.F.R. 
§ 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claim. The record 
reflects that the facts pertinent to the claim have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The Veteran contends that he has a Hepatitis C disability 
that was incurred during active service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service treatment records are negative for any diagnosis of 
hepatitis C. In May 1976, hepatitis A was suspected but not 
proven. In June 1976, a diagnosis of "Hepatitis, associated 
antigen negative, hepatitis in relapse" was noted. 
Subsequent to service, there is no evidence of hepatitis C 
until 1999 when the Veteran reported being hepatitis C 
positive and denied a history of intravenous (IV) drug use. 
In a November 2003 VA treatment note, the Veteran presented 
for an initial evaluation for possible treatment of Hepatitis 
C. He reported risk factors of a history of IV drug use in 
the mid 1970s to 1979 and a history of drug abuse which 
involved sharing "straws" in the late 1990. He also 
reported receiving a tattoo in 1974 (which would be prior to 
entry into service). He reported his medications as 
ibuprofen, Ditiazen, and Cyclobenzaprine. 

VA treatment records show that the Veteran began 
administering injections for treatment of hepatitis C in 
February 2004.

In a May 2004 statement, the Veteran denied all risk factors 
(such as IV drug use, sharing a toothbrush, etc.) except for 
getting a tattoo in service. 

A June 2004 VA examination report shows that the Veteran 
reported receiving a tattoo in 1975 (presumably, in service). 
The examiner noted that the Veteran has admitted to and 
denied IV drug use at various times in the past. The examiner 
stated that it was his opinion that the Veteran's hepatitis C 
was not etiologically related to service but was instead 
related to the behavior of the individual, particularly risky 
behavior with needles and sharing of IV drugs. 

In an August 2004 statement, the Veteran said that when he 
had his VA examination and answered yes to the question of 
use of needles, he did not understand that the question 
referred specifically to IV drug use. The Veteran explained 
that he did use needs, but only for self-injecting medication 
prescribed for his hepatitis C. He noted that he has never 
used illegal drugs or needles for that purpose. 

A May 2005 report from the VA examiner who conducted the June 
2004 VA examination shows that the examiner noted that 
although the Veteran currently denied IV drug use, he 
previously admitted to it. The examiner noted that the 
Veteran had one tattoo done in 1975 and denied any history of 
blood transfusions, injuries or history of combat. The 
examiner noted that in light of the Veteran's history of 
alcohol abuse and past IV drug use and his lack of a history 
of blood transfusions, that it was less likely than not that 
the Veteran contracted hepatitis C in service since there was 
nothing his service treatment records to document exposure to 
blood or blood products except what might have been done 
illegally at unknown times. The examiner summarized by 
stating that it was his opinion that it was less likely than 
not that the Veteran's hepatitis C was contracted in his 
military career.

In a November 2008 addendum, the same VA examiner stated that 
he could not resolve the issue of whether or not the 
Veteran's hepatitis C was related to service without 
resorting to mere speculation. The examiner stated that after 
careful review of the Veteran's claims file, examination and 
history from him, the best judgment he could provide was less 
likely than not service connected. He said he could not 
identify a specific risk factor that caused the Veteran's 
hepatitis C without resort to mere speculation.

The Veteran asserts that his current hepatitis C was caused 
by the tattoo he claims to have received in service. However, 
questions of diagnosis and etiology are within the province 
of trained medical professionals. Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994). As the Veteran is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In summary, there are three competent medical opinions from 
the same examiner, two of which state that it is his opinion 
that the Veteran's hepatitis C is not related to his active 
duty service period, and one of which states that he cannot 
identify the exact cause of the Veteran's hepatitis C without 
resorting to mere speculation. 

In these opinions, the examiner notes that the Veteran has 
admitted to IV drug use in the past. The Veteran currently 
takes exception to this notation by the examiner and asserts 
that he has never used illegal drugs.

As noted above, in August 2004, the Veteran said that when he 
answered yes to the question of use of needles, he did not 
understand that the question referred specifically to IV drug 
use and he answered yes because he used needles to inject 
himself with medication to treat his hepatitis C. However, 
the Board does not find this statement to be credible when 
viewed in light of the other evidence of record.

Specifically, the Veteran, in a November 2003 VA treatment 
note, admitted to IV drug use in the 1970s. VA treatment 
records reflect that the Veteran did not commence injections 
for treatment of hepatitis C until February 2004. Therefore, 
the Veteran admitted to IV drug use before he began using 
needles to inject himself with drugs to treat hepatitis C. 
Consequently, the Veteran's subsequent statement that he 
misunderstood the question and answered yes to using needles 
only because he used them to inject himself with medication 
is outweighed by evidence of an admission of IV drug use 
before he started to use needles to inject himself with 
prescribed medication. Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the Veteran. See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence.").  

As the only competent medical opinions either weigh against 
the Veteran's claim or note that an opinion cannot be reached 
without resort to mere speculation, and as there are no 
competent medical opinions which weigh in favor of the 
Veteran's claim, the Board finds that the preponderance of 
the evidence weighs against the Veteran's claim. It follows 
that entitlement to service connection for hepatitis C is not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


